Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been considered and acknowledged.

Status of the Claims
          Claims 1-13 are currently pending.
          Claims 6-13 are withdrawn. 
          Claims 1-5 are examined on the merits.

Information Disclosure Statement
The information disclosure statement filed 4/6/2021 is acknowledged.  A signed copy of the corresponding 1449 form has been included with this Office action.

Withdrawn Rejections/Objections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in view of the amendments filed 4/6/2021. The following rejections 

                                      Claim Objections 
          It is noted that claim 1 does not comply with 37 CFR 1.121, as it does not have the proper marking to indicate the changes that have been made relative to the prior set of claims. In response to this office action, applicant is required to include the appropriate marking to claim 1 to indicate the addition of text that was not previously presented in the last version of the claims. 
The 11/16/2021 markups for claim 1 were not included in the claim set filed 11/16/2020. Page 5 of remarks filed 4/6/2021 indicate that the markups for claim 1 (11/16/2021), which were missing in the claim set filed 11/16/2020, are included in claim 1.  See page 5 and 6 of remarks filed 4/6/2021.  However, the marked-up claim on pages 5 and 6 of remarks filed 4/6/2021 does not include an addition made to claim 1, line 3. The letter “N” before the word “capture” was added to the claims filed 11/16/202 but it was not underlined.  Claim 1, filed 11/15/2020, including all missing markups, should have read as follows:
1. (Currently amended) A method the following steps:

a)    contacting a biological sample from aN capture reagents, wherein the biological sample is selected from the group consisting of whole blood, plasma, serum and urine, further wherein the capture reagents are 

b)   ,
c)  applying a trained naïve Bayes classifier to the  measured level of each of the different proteins in order to calculate an individual log-likelihood ration for each of the different proteins;
d) determining a risk level of the subject of the subject for having lung cancer based on the sum of each log-likelihood ratio for each of the different proteins plus a term to account for the prevalence of lung cancer in a population comprising the subject; and 
e) administering a treatment selected from the group consisting of radiation, drug therapy and a combination thereof to the subject based on the risk level, wherein N is any integer from 2 to 20. 

It is noted that the claims filed 4/6/2021 do not include the letter “N” in line 2 of claim 1, which was included in the previous claim set filed 11/16/2020.  However, the omission of the letter “N” is not indicated in the instant claim set, filed 4/6/2021. 
Part a) of instant claim 1 has been amended and with the amendment, should read:
ERBB1, SCFsR, MMP-12, C9 and MMP-7;

(It is noted that the only omission in the markup of amended claim 1 in the claim set filed 4/6/2021 is the strikethrough of the letter “N”.)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to This is a WRITTEN DESCRIPTION rejection.
The claims recite “contacting a biological sample from the human with a set of capture reagents, wherein the biological sample is selected from the group consisting of whole blood, plasma, serum and urine; further wherein the capture reagents are aptamers comprising a 5-position pyrimidine modification, further wherein each capture reagent specifically binds to a different protein of the set of proteins comprising at least ERBB1, SCFsR, MMP-12, C9 and MMP-7;  and measuring the level of each protein of the set of proteins based on measurement of the capture reagents; Thus, the claims identify the aptamers by function only, where the function is to bind to a different protein of the set of proteins comprising at least ERBB1, SCFsR, MMP-12, C9 and MMP-7 and to detect the protein levels. No aptamer structure is recited. No “modification” structure is recited either. With regards to aptamers and aptamer-based detection methods, the instant specification discloses:
Determination of Biomarker Values Using Aptamer-Based Assays
[0221] Assays directed to the detection and quantification of physiologically significant molecules in biological samples and other samples are important tools in scientific research and in the health care field. One class of such assays involves the use of a microarray that includes one or more aptamers immobilized on a solid support. The aptamers are each capable of binding to a target molecule in a highly specific manner and with very high affinity. See, e.g., U.S. Pat. No. 5,475,096 entitled “Nucleic Acid Ligands”; see also, e.g., U.S. Pat. No. 6,242,246, U.S. Pat. No. 6,458,543, and U.S. Pat. No. 6,503,715, each of which is entitled “Nucleic Acid Ligand Diagnostic Biochip”. Once the microarray is contacted with a sample, the aptamers bind to their respective target molecules present in the sample and thereby enable a determination of a biomarker value corresponding to a biomarker.
[0222] As used herein, an “aptamer” refers to a nucleic acid that has a specific binding affinity for a target molecule. It is recognized that affinity interactions are a matter of degree; however, in this context, the “specific binding affinity” of an aptamer for its target means that the aptamer binds to its target generally with a much higher degree of affinity than it binds to other components in a test sample. An “aptamer” is a set of copies of one type or species of nucleic acid molecule that has a particular nucleotide sequence. An aptamer can include any suitable number of 
[0223] An aptamer can be identified using any known method, including the SELEX process. Once identified, an aptamer can be prepared or synthesized in accordance with any known method, including chemical synthetic methods and enzymatic synthetic methods.
[0224] The terms “SELEX” and “SELEX process” are used interchangeably herein to refer generally to a combination of (1) the selection of aptamers that interact with a target molecule in a desirable manner, for example binding with high affinity to a protein, with (2) the amplification of those selected nucleic acids. The SELEX process can be used to identify aptamers with high affinity to a specific target or biomarker.
[0225] SELEX generally includes preparing a candidate mixture of nucleic acids, binding of the candidate mixture to the desired target molecule to form an affinity complex, separating the affinity complexes from the unbound candidate nucleic acids, separating and isolating the nucleic acid from the affinity complex, purifying the nucleic acid, and identifying a specific aptamer sequence. The process may include multiple rounds to further refine the affinity of the selected aptamer. The process can include amplification steps at one or more points in the process. See, e.g., U.S. Pat. No. 5,475,096, entitled “Nucleic Acid Ligands”. The SELEX process can be used to generate an aptamer that covalently binds its target as well as an aptamer that non-covalently binds its target. See, e.g., U.S. Pat. No. 5,705,337 entitled “Systematic Evolution of Nucleic Acid Ligands by Exponential Enrichment: Chemi-SELEX.”
[0226] The SELEX process can be used to identify high-affinity aptamers containing modified nucleotides that confer improved characteristics on the aptamer, such as, for example, improved in vivo stability or improved delivery characteristics. Examples of such modifications include chemical substitutions at the ribose and/or phosphate and/or base positions. SELEX process-identified aptamers containing modified nucleotides are described in U.S. Pat. No. 5,660,985, entitled “High Affinity Nucleic Acid Ligands Containing Modified Nucleotides”, which describes oligonucleotides containing nucleotide derivatives chemically modified at the 5′- and 2′-positions of pyrimidines. U.S. Pat. No. 5,580,737, see supra, describes highly specific aptamers containing one or more nucleotides modified with 2′-amino (2′-NH2), 2′-fluoro (2′-F), and/or 2′-O-methyl (2′-OMe). See also, U.S. Patent Application Publication 20090098549, entitled “SELEX and PHOTOSELEX”, which describes nucleic acid libraries having expanded physical and chemical properties and their use in SELEX and photoSELEX.
The specification discloses in the Examples:
Example 1 Multiplexed Aptamer Analysis of Samples for Lung Cancer Biomarker Selection
[0375] This example describes the multiplex aptamer assay used to analyze the samples and controls for the identification of the biomarkers set forth in Table 1, Col. 2 (see FIG. 9). In this case, the multiplexed analysis utilized 820 aptamers, each unique to a specific target.

Thus, the instant specification describes aptamers as nucleic acids binding a target molecule that can include any suitable number of nucleotides, including any number of chemically modified nucleotides. The instant specification discloses that different aptamers can have either the same or different numbers of nucleotides, and can be DNA or RNA or chemically modified nucleic acids and can be single stranded, double stranded, or contain double stranded regions, and can include higher ordered structures. The specification discloses that SELEX is a method for screening and identifying aptamers that function as claimed.  The instant specification discloses conducting a multiplex analysis with 820 aptamers but does not disclose the sequence structure, or source of, or deposit of any of the aptamers that function as claimed. The specification fails to disclose the structural sequence required of any aptamer to possess the function of binding to a different protein of the set of proteins comprising at least ERBB1, SCFsR, MMP-12, C9 and MMP-7. 
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative aptamers that function to bind to a different protein of the set of proteins comprising at least ERBB1, SCFsR, MMP-12, C9 and MMP-7, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for aptamers that bind the claimed proteins, such as by using SELEX, and function in the method as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future aptamers yet to be discovered that may function as claimed. The recited protein biomarkers provide no information about the structure of an aptamer that binds to it.
In this case, the only factor present in the claims is a recitation of the aptamer function: “bind to a different protein of the set of proteins comprising at least ERBB1, SCFsR, MMP-12, C9 and MMP-7”.  The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification fails to disclose a single exemplary aptamer sequence that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the aptamer 
Applicants are directed to the relevant decision in AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it. A “representative number of species” means that those species that are adequately described are representative of the entire genus (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.
In the instant case, the specification does not disclose the structure of a single aptamer that functions as claimed. The claims broadly encompass any aptamers that 
Given the lack of representative examples to support the full scope of the claimed aptamers used in the claimed method, and lack of reasonable structure-function correlation with regards to the unknown nucleotide sequences in the aptamers that provide the claimed protein-binding and detecting function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of aptamers that bind to a different protein of the set of proteins comprising at least ERBB1, SCFsR, MMP-12, C9 and MMP-7 that is required to practice the claimed invention.  Since the specification fails to adequately describe the product which the claimed method uses, it also fails to adequately describe the method.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "N is any integer from 2 to 20" in line 17.  There is insufficient antecedent basis for this limitation in the claim. It is therefore unclear what “N” represents.  Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. Claim 1 recites measuring the level of each protein of a set of proteins in a biological sample from a subject using aptamers, applying a trained naïve Bayes classifier to the measured levels of each of the different proteins in order to calculate an individual log-likelihood ratio for each of the different proteins, determining a risk level of the subject for having lung cancer based on the sum of each log-likelihood ratio for each of the different proteins plus a term to account for the prevalence of lung cancer in a population comprising the subject, and administering a treatment selected from the group consisting of a cancer vaccine, radiation, drug therapy, and a  is a generic instruction to apply the judicial exception. Generic treatment steps are no more than appending conventional steps specified at a high level of generality, are a generic direction to “apply it,” and fail to supply inventive concept to the judicial exception. The step of “administering a treatment selected from the group consisting of a cancer vaccine, radiation, drug therapy, and a combination thereof” does not apply or use the judicial exception to effect a particular treatment for the subject. For example, the term “drug therapy” is highly generalized and is not a particular treatment. The claims do not identify what or how the risk is determined “based on” a risk level for administering a treatment, therefore it is unclear what particular subjects the judicial exception would be applied for treatment. The treatment step (e) of claim 1 fails to amount to an element significantly more than the judicial exception.
	The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite use of routine laboratory procedures to detect and observe naturally occurring levels of protein. The steps of measuring levels of a set of proteins using an aptamer assay is considered to be a known, routine step and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, Schneider et al. (US 2009/0098549) teach the use  fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
	The steps of “applying a trained naïve Bayes classifier” or “applying a trained diagnostic classifier” and “determining a risk level of the subject for having lung cancer based on the individual classifications or each of the different proteins” and mathematical manipulation of data are considered to be abstract ideas in the form of a mathematical algorithm that does not amount to significantly more than the judicial exception or practically apply the judicial exception.
          The treatments recited in claim 1 recite multiple choices of potential treatments from which one of skill in the art would be required to determine a treatment which would be most suitable.  The claimed treatments in claim 1 are recited in a general way.  “Drug therapy”, “a cancer vaccine”, “radiation” and “a combination thereof” are not descriptive of a particular treatment. See MPEP 2106.04(d)(2), part a). 


Response to Arguments
Applicants’ arguments filed 4/6/2021have been fully considered but they are not persuasive.
Applicants’ arguments on page 8 of remarks are not found to be persuasive because part a) of the MPEP Applicants cite in paragraph 3 of page 8 of remarks, MPEP 2106.04(d)(2), is directed to the particularity or generality of a claimed treatment. Part a) of the cited section of the MPEP recites an example of claim language which would be considered to be “a particular treatment”, more specifically a particular treatment that integrates the mental steps into a practical application. This is in contrast to the instant claims, which recite multiple choices of potential treatments from which one of skill in the art would be required to determine which treatment would be most suitable for a particular risk level.  The claimed treatments in claim 1 are recited in a general way.  “Drug therapy”, “a cancer vaccine”, “radiation” and “a combination thereof” are not descriptive of a particular treatment. Rather, one of ordinary skill in the art would be required to determine which treatment, or combination of treatments, including which cancer vaccine, which drug therapy and which radiation therapy, for what length of time 

Conclusion
No prior art teaches or reasonably suggests a method as claimed. 
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/KARLA A DINES/Primary Examiner, Art Unit 1639